Citation Nr: 1624594	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 24, 1999, to May 30, 2010, and in excess of 50 percent from June 1, 2010, to March 16, 2015 (excluding various periods of temporary total evaluation under 38 C.F.R. § 4.30 therein).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 17, 2015.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1969 to May 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that during the appeal period, in May 2015, the Veteran's service-connected PTSD was increased to 100 percent disabling, effective March 17, 2015.  However, as the Veteran has not been granted the maximum benefit allowed for the period prior to March 17, 2015, and he has indicated that he wishes to continue his appeal, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran has indicated that he is unable to work due to his service-connected PTSD.  See May 2013 statement.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains VA treatment records dated from July 1999 to May 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his PTSD has been productive of total occupational and social impairment for the entire appeal period.

2.  As the Veteran has been granted a 100 percent rating for PTSD for the entire period on appeal, and it is his sole service-connected disability, the issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating for PTSD of 100 percent, for the entire period on appeal, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  Entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the Veteran's claim for an initial increased rating for his service-connected PTSD.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.  Additionally, as discussed below, the issue of entitlement to a TDIU is moot.  As such, no discussion of VA's duty to notify and assist for this issue is necessary.


II.  Initial Increased Rating for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.  

Service connection for PTSD was established by a January 2011 rating decision, at which time a 30 percent rating was assigned from September 24, 1999, to May 30, 2010, and a 50 percent was assigned from June 1, 2010, to March 16, 2015 (with periods of temporary total evaluation under 38 C.F.R. § 4.30 from August 24, 2000, to November 30, 2000; June 12, 2004, to July 30, 2004; March 6, 2008, to May 30, 2008; July 14, 2008, to September 30, 2008; July 10, 2009, to September 30, 2009; and May 5, 2010, to May 30, 2010).  During the appeal period, in May 2015, the RO increased the Veteran's service-connected PTSD rating to 100 percent disabling, effective March 17, 2015.  The Board will not address the time period from March 17, 2015, as the Veteran is already in receipt of the maximum schedular rating.

VA treatment records throughout the appeal period reveal a long history of psychiatric hospitalizations, electroconvulsive therapy, GAF scores ranging from 30 to 55 (with the majority being in the 35 to 40 range), and chronic and severe PTSD symptomatology requiring continuous medication and counseling.  

On VA examination in July 2002, the examiner noted that the Veteran's personal hygiene was poor.  The Veteran reported moderate to severe depression and anxiety most of the time.  He reported olfactory hallucinations.  The examiner noted that a treatment record dated in 2001 revealed gustatory and visual hallucinations.  The examiner found that the Veteran had visual hallucinations, and became expansive at times.  The Veteran's affect was fairly flat.  The Veteran exhibited short and long-term memory deficits.  The Veteran reported past suicidal ideations, but denied any current intent or plan.  The Veteran reported some difficulty with sleep disturbance.  The examiner assigned a GAF of 35.

On VA examination in February 2009, the Veteran reported experiencing an increase in his anxiety, depression, and chronic thoughts of suicide over the past few weeks.  He also experienced a decreased interest in activities and an increased need for sleep.  He reported that he had been having difficulty communicating with others and did not want to be around others.  The Veteran indicated that he kept himself "locked up" most of the time at home.  He noted that he cried at times and had feelings of worthlessness.  The Veteran reported that he continued to drink alcohol on a periodic basis and had a long history of alcohol dependency.  The Veteran's psychiatric treatment included anti-depressants, anti-anxiety, and electroconvulsive therapy.  The examiner noted that the Veteran had a long history of not taking his medications as prescribed and needing to be hospitalized to stabilize psychiatrically.  The Veteran reported that he had 11 brothers and sisters and remained in contact with all of his siblings that were still living.  The Veteran reported that he married his wife in 1981 and remained married to her until she passed away five years ago.  He indicated that his relationship with his children was "very good" and he spoke to them nearly every day.  He reported that he had friends he socialized with only if they came to see him.  However, he noted that he rarely left the house and refused to do so, as he did not like to be around others.

The examiner noted a history of suicide attempts; in 2003, the Veteran tried to drink Drain-O but spit it out.  The Veteran reported difficulty falling and staying asleep.  He indicated that he averaged five hours of sleep per night.  He reported nightmares a couple times per week.  The examiner indicated that the Veteran had inappropriate behavior when discussing his Vietnam experiences.  The Veteran reported panic attacks; he described breathing hard, feeling very anxious, sweating, heart pounding, and "going 90 miles per hour."  He indicated that this feeling lasted for several hours, but indicated these episodes were infrequent.  The examiner indicated that the Veteran's PTSD symptoms were severe.  The examiner noted that the Veteran was currently unemployed.  The examiner assigned a GAF of 41.  

The examiner noted that the Veteran had numerous psychiatric hospitalizations over the course of his life.  The examiner indicated that a review of the Veteran's records suggest that he has continued to struggle with significant mood instability, including suicidal ideation.  The examiner noted that the Veteran's alcohol use appeared to be secondary to his anxiety and depressive symptoms, and was likely something he has utilized to help him cope.  The examiner indicated that she did not collect enough information during the interview to appropriately differentiate between the bipolar disorder and major depressive disorder symptomatology.  However, she found that his PTSD symptoms accounted for his impairment in the following ways: the Veteran had nightmares that interfered with his sleep; the Veteran did not associate with people or leave his house because of the reminders of his Vietnam experiences; and the Veteran made efforts to avoid things around his house due to these triggering intrusive thoughts of his military experiences.  The examiner also indicated that much of the Veteran's anger problems were associated with his PTSD, as he described an intolerance for others who take advantage of others, especially children.  The examiner found that the Veteran's psychiatric condition was chronic and severe and he would continue to require ongoing medication management and supportive counseling if he was to function adequately.  

The examiner found occupational and social impairment, with deficiencies in most areas, such as judgment, thinking, family relations, and mood.  The Veteran indicated that he did not go shopping or leave his house because he did not like being around others.  He reported that he thought of his experiences in Vietnam daily and was disturbed by these thoughts.  He indicated that when he was reminded of the children harmed in Vietnam, he became very angry and wanted to harm people in uniform.  The Veteran reported that when he sees a television news story about missing children, he would go in his backyard and start to look for them.  He noted that if the missing children were in faraway states, he would plan a trip to that state to help look for them.  The Veteran also reported feeling emotionally numb and cut-off from others.  He described depression, mood instability, anxiety, anger, and irritability.

On VA examination in March 2015, the examiner diagnosed PTSD (chronic, severe).  The examiner noted further that the Veteran had a long history of bipolar disorder, which was often expressed through significant depressive symptoms.  The examiner indicated that although there was a high overlap of symptoms, the Veteran's depression associated with his bipolar disorder accounted for significant increases in depressed mood, lack of motivation, and overall low energy.  The examiner indicated that the remainder of the Veteran's symptoms were attributable to his PTSD.  The examiner found that the Veteran's depressive symptoms were considered to be at least as likely as not related to his PTSD.  The examiner noted that the Veteran had been in extended remission from alcohol abuse.  The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that it was not possible to differentiate which portion of the occupational and social impairment was caused by each mental disorder, as it was the combination and interaction of the PTSD and bipolar depression that resulted in the occupational and social impairments.

The Veteran reported that his wife died nine years ago, and he had not been in any long-term relationship since that time.  He reported that he had good support from his extended family, noting that he had 54 nieces and nephews that helped him out.  The Veteran indicated that he had not had any friends for years.  He indicated that he did "not socialize."  He noted that he got nervous around people he did not know.  He indicated that he did not mingle with others during family dinners.  With respect to occupational impairment, the Veteran reported significant difficulties being around others, anxiety in social situations, and depression at times that interfere with mood and motivation.  The examiner found that this symptomatology would likely interfere in some occupational settings.  The Veteran also reported that he struggled with concentration and had difficulty remembering little things.  The examiner noted the following symptomatology: depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that as the Veteran has not worked recently, it was difficult to ascertain his level of occupation impairment.  However, the examiner indicated that the Veteran had a long history of hospitalizations and continued to describe significant isolation and anxiety, which would likely interfere with his ability to maintain full-time employment.

The Board finds that the Veteran suffers from frequent and severe symptoms of PTSD, such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss, hallucinations, avoidance, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, that are of such a severity and duration that they result in total occupational and social impairment.  The Board notes that the Veteran also has a long history of bipolar disorder.  Although the March 2015 VA examiner was able to differentiate some of the PTSD and bipolar disorder symptomatology, the examiner nonetheless indicated that there was a high overlap of symptoms and it was not possible to differentiate which portion of the occupational and social impairment was caused by each mental disorder, as it was the combination and interaction of the PTSD and bipolar depression that resulted in the occupational and social impairments.

Due to his PTSD symptoms, the Veteran has been unable to maintain any type of employment.  In this regard, throughout the entire period on appeal, the Veteran reported significant difficulties being around others, anxiety in social situations, and depression that interfered with his mood and motivation.  The March 2015 VA examiner indicated that the Veteran had a long history of hospitalizations and continued to describe significant isolation and anxiety, which would likely interfere with his ability to maintain full-time employment.  Although the Veteran has reported some social contacts in his family throughout the course of the appeal period (his wife prior to her death, his children, and his nieces and nephews), the Board finds that overall, he has significant social impairment.  In this regard, throughout the entire period on appeal, the Veteran has described significant social avoidance and isolation.  For example, in an August 1999 VA treatment record, the Veteran described very little social contact outside his family.  Likewise, in his February 2009 examination, the Veteran reported that he had been having difficulty communicating with others and did not want to be around others.  The Veteran indicated that he kept himself "locked up" most of the time at home.  He noted that he rarely left the house and refused to do so, as he did not like to be around others. 

Therefore, based on the severity and duration of the Veteran's symptoms, the Board will resolve reasonable doubt in favor of the Veteran and find that for the entire period on appeal, his PTSD most nearly approximates the criteria for a 100 percent rating under Diagnostic Code 9411.

The Board has considered the VA treatment records, VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment.  During this period, the Veteran has exhibited a variety of symptoms.  The Board acknowledges that there has been some degree of fluctuation with respect to the severity of his symptoms.  However, after a thorough review of the evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the disability picture resulting from his symptoms of PTSD more nearly approximates a 100 percent disability evaluation due to total occupational and social impairment.  

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). 

In summary, the Board believes that a 100 percent disability evaluation for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation.

III.  TDIU Prior to March 17, 2015

The Veteran seeks entitlement to a TDIU for the period prior to March 17, 2015. 

As a result of this Board decision, the Veteran has been granted an initial schedular rating of 100 percent for his PTSD for the entire period on appeal. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294   (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s) ); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Notably, such a scenario is not present here, as the Veteran is service connected solely for PTSD. Therefore, the issue of entitlement to a TDIU is moot.


ORDER

For the entire appeal period, entitlement to an initial rating of 100 percent for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to TDIU is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


